 496DECISIONSOF NATIONALLABOR RELATIONS BOARDTeamstersLocalUnion No. 688,affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaandFairMercantile Company,Inc.Case 14-CC-906June 12, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn February 25, 1974, Administrative Law JudgeLowell Goerlichissuedthe attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record 1 and theattachedDecision in light of the exceptions andbriefs and has decidedto affirmthe rulings, findings,and conclusionsof the Administrative Law Judgeand to adopt his recommended Order for the reasonsset forthherein.Fair Mercantile, a retailer of furniture, appliances,carpeting,and related products, had, until March 1,1970,employed drivers and helpers to delivermerchandiseto its localcustomers.On that date,Fair entered into a contract with Sweeting ExpressLines whereby the latter undertook to perform theaforementioneddelivery serviceswith employeesformerly employed by Fair. Under thearrangement,Sweetingassumed Fair's collective-bargaining agree-ment with the Union and on its expiration negotiateda new agreementwhich terminated on November 1,1973.Following expiration of this agreement theUnion picketed Fair's warehouse facility, where thetrucks owned by Fair and used by Sweeting areusuallykept,withsigns stating"Employees ofSweetingExpress Lines Inc. working at this locationon strike...." The Union thereafter followed Fair'strucks and picketed withsimilarsigns when otherdrivers, who had meanwhile contracted with Fair toperform these delivery services, attempted to delivermerchandise to the homes of Fair's customers. Allparties concede that the legality of this picketing,which is herein issue,depends upon whether Fair isa neutral which the Union seeks to enmesh in itsdispute with Sweeting or, on the other hand, whetherFair and Sweeting are joint employers against whomThe Charging Party's request for oral argument is hereby denied, as therecord and the exceptions in our view adequately present the issues andpositions of the parties2Although it is not specifically recited in the aforementioned agreement,theUnion has taken primary actionfor legitimateobjectives.On the facts and for thereasons setforth below, wefind,in agreementwith the Administrative LawJudge, that Fair and Sweeting are joint employersand that the picketing here in question did notviolate Section 8(b)(4)(B) of the Act.As previously stated, Fair contracted out itsdelivery operationsto Sweetingon March 1, 1970.On that occasion, the parties entered into a writtenagreementwhich,inter alia,recitedthat Sweeting wasto operateas anindependent contractor with "fullcontrol over the direction of his employees." By itsterms,Sweeting agreedto purchase and maintaininsuranceprotectionagainstliabilityunder ,anyWorkmen's Compensation Act or any statute or lawfor personal injuries sustained by his employees andfor injuries to, or deaths sustained by, any person orpersons other than his employees. For its part, Fairagreed to own,maintain,and garagethe trucks usedby Sweeting in performing delivery services for Fair,toprovide the necessary personal liability andpropertydamage insuranceon the trucks involved,and to pay Sweeting for theseservices ona piece ratebasis, depending upon the nature of the merchandisedelivered.This 1-year contract was automaticallyrenewable for similar,successiveperiods of time.2Notwithstanding,few changesin the deliveryoperation seem to have occurred following transferof these operations to Sweeting. As was formerlydone, employees would report to the Fair warehousefacility,where the trucks were based, to obtain their"tickets," load the trucks, and perform deliveriesaccording to prearranged routes. AubreyMiller,Fair'swarehouse shipping superintendent, crediblytestified that driverswereassignedgeographicalareas and trucks based on "historical considerations"and seniority. Miller himself tentatively drew up theroute to be followed by the drivers in making theirdeliveries, based on geographical considerations andcustomer convenience.However,Miller had theauthority to, and did occasionally, assign employeestowork outside theirregular areas.The drivers,however, had the right to adjust the order of delivery,so long as they informed Miller of any changes.Normally six employees were used in this operation,three drivers and three helpers: a driver and a helperassignedto each of Fair's trucks. Whensales volume,and consequent delivery schedules, did not warrantthe use ofall six regularemployees,Miller woulddesignate those individuals to be placed in temporarylayoff status. These layoffs were based on seniorityFair concedes that it assumed full responsibility for damage and loss ofmerchandise arising in the course of delivery by Sweetmg's employees andfurnished,without cost to Sweettng,the gasoline required for the operationof its trucks.211NLRB No. 71 TEAMSTERS LOCAL UNION NO. 688status.On other occasions, when the deliverydemand required-the useof additional trucks andemployees,Mill -would obtain necessary help bycallingtheUnion's hiring hall, which would thendispatch the needed employees to the Fair premises.Employeeswould report to Miller when theyintended to absent themselves from work, eitherbecause of illness orfor other reasons. Miller, in turn,would obtain temporary replacements for them.Further, drivers would report truck breakdowns toMiller and take action in accordance with hisinstructions.Occasionally,Miller discussed workingproblems and complaints with the Sweeting employ-ees. On one occasion he undertook surveillance of aSweeting driver who was suspected of dallying on hisroute, and on another, informed Warren Sweetingwhen a truckdriver was operating on a suspendedlicense,but as to theseinstances,Miller disclaimedany authority to discipline or otherwise to remedythe problem.At the hearing, Millerassertedthat he was told byFairmanagementthat `-`I shouldn't do this for him[Warren Sweeting]Imeanitwas his obligation but ifIwanted to do him a favor-but I shouldn't do it."Miller stated, nevertheless, that at no time during theentireperioddid. Fairmanagementforbidhisperforming the aforementioned functions. Indeed,Miller statesthat he did so in Fair's own interest asSweetingvisited the Fair facility infrequently andwas otherwise unavailable,sinceSweeting himselfdrove a truck in connection with other unrelateddelivery operations. In this connection, the testimonyreveals thatSweetingappeared at the Fair facilityonce or twice a week to collect employees' timecardsand to distribute paychecks to the drivers andhelpers.Further, although Sweeting was nominallyresponsible for the payment of the drivers andhelpers, Fair, on several occasions, cashed paychecksfor theSweetingemployees after they were dishon-ored by the bank for insufficient funds.All the foregoing amply demonstrates that, not-withstanding the intended relationship manifested bythe writtenagreementbetween Fair and Sweeting, inpractice,Fair'smanagementassumed in its owninterestsubstantial employer functions and shared orcodetermined with Sweeting matters governing theessentialterms and conditions of employment of theemployees herein. For these reasons we concludethat Fair and Sweeting are the joint employers ofthese employees and accordingly that their bargain-ing representative did not violate Section 8(b)(4)(B)of the Act by picketing the Fair facility.A fortiori,theambulatory picketing which followed likewise didnot run afoul of the Act.ORDER497Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Theoriginal charge was filed by Fair Mercantile Company,Inc., herein referred to as Fair, on November 14, 1973, andwas served on the Respondent, Teamsters Local UnionNo. 688, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein referredto asLocal 688, by registered mailon or about the same date. A complaint and notice ofhearing wasissued onDecember 6, 1973. The complaintcharged that the Respondent had engaged in unfair laborpracticeswithin themeaning of Section 8(b)(4)(i)and(ii)(B) of the National Labor Relations Act, as amended,herein referred to as the Act.The Respondent filed a timely answer denying that ithad engaged in the unfair labor practices alleged.The case came on for trial on January 7, 1974, at St.Louis,Missouri. Each party was afforded a full opportuni-ty to be heard, to call,examine,and cross-examinewitnesses,toargue orally on the record, to submitproposedfindingsof fact andconclusions,and to filebriefs. All briefs have been carefully considered.FINDINGSOF FACT,1 CONCLUSIONS,AND REASONSTHEREFORI.THE BUSINESSOF FAIR MERCANTILE COMPANY,INC., AND SWEETING EXPRESS LINES, INC.Fair is, and has been at all times material herein, acorporation duly organized under, and existing by virtueof, the laws of the State of Missouri.At all times material herein, Fair has maintained itsprincipal office and place of business at 5257 Shaw Avenuein the City of St. Louis and State of Missouri, herein calledFair's store. Fair is, and has been at all times materialherein, engaged in the retail sale and distribution offurniture, appliances, carpeting, and other related prod-ucts.During the year ending December 31, 1972, which periodis representative of its operations during all times materialhereto, Fair, in the course and conduct of its retail businessoperations, derived gross revenues in excess of $500,000,and purchased and caused to be transported and deliveredat its warehouse and store furniture, appliances, carpeting,and other goods and materials valued in excess of $50,000,The facts found herein are based on the record as a whole and on theobservation of the witnesses 498DECISIONSOF NATIONALLABOR RELATIONS BOARDof which goods and materials valued in excess of $50,000were transported and delivered to its warehouse and storein St.Louis,Missouri,directlyfrom points located outsidethe State of Missouri.At all times material herein,Sweeting Express Lines,Inc., herein called Sweeting,has been engaged in businessas an intrastate trucking establishmentand has had acontractfor the delivery of Fair'smerchandise in theperformance of which Sweeting receives in excess of$50,000 from Fair.Fair and Sweeting, each is now and has been at all timesmaterial herein an employer engaged in commerce withinthe meaning of Section2(2), (6), and (7) of the Act, and aperson engaged in commerce or in anindustryaffectingcommercewithin themeaning of Section 8(b)(4XB) of theAct.II.THE LABORORGANIZATION INVOLVEDRespondent Local 688 is,and has been atall timesmaterial herein,a labor organizationwithinthe meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Pertinent FactsThe parties stipulated as follows:1.FairMercantileCompany,Inc. operates twofacilities in the St.Louis, Missouri,area,consisting of astorage warehouse located at5256 Northrup and astore and delivery warehouse locatedat 5257 ShawAvenue,St.Louis,Missouri, both facilities locatedapproximately one-eighth of a mile apart.2.FairMercantileCompany,Inc. . . . for manyyears prior to around March 1, 1970, employed its owndrivers and helpers to performitsdeliveryservice.Since around 1951 until the present time drivers andhelpers who deliver Fair's merchandise were represent-edby various local unions of the InternationalBrotherhood of Teamsters including Teamsters LocalUnion No.688 who represented drivers and helperswho deliver Fair'smerchandise fromaround July 1,1965, until the present.Around March 1, 1970, Fair bywritten agreement contracteditsdeliveryservices toSweeting Express Lines, Inc... .3.Thetrucksutilizedin the deliveryservicesperformed by Sweeting have at all times been ownedand maintainedby Fair. The truckshave at all timesmaterial herein carried Fair's name and not Sweeting'son them.4.Fair's trucks are situated at Fair's store anddeliverywarehouse facility on the west side of thebuilding which houses Fair'sdeliverywarehouse, andsome of Fair's trucks are situated at Fair's storagewarehouse. Fair's trucks are interchanged back andforth between the facilities.Fair's trucks at the storeand delivery warehousefacilityare usually located nearthe loading doors.5.Picketing has been conducted since November 6,1973, in front of the loading doors atFair's store anddeliverywarehousefacility. . . .AubreyMiller is awarehouse supervisoremployed byFair.Since aroundMarch 1970 the drivers and helpers employed bySweeting and performing delivery service for Fair havehad their wages paid by Sweeting.TheMarch 1, 1970, agreement between Fair andSweeting provided that both parties would recognize theexisting labor agreement between Fair and Local 688 and"will comply with its provisions with particular reference toArticle VI,Section 4, pertaining to TransfersofWork."ArticleVIprovided that Fair was not prevented "fromselling,leasing,contracting or making any other transfer ofall or part of the bargaining work to any other firm orcorporation"subject to certain protective features forFair'semployees.Sweeting took over the Local 688agreement and thereafter upon its expirationon October31, 1970,negotiated a new agreementwhich byits termsexpired November1,1973.Fair was not a party to thiscontract nor was it asked to participate in negotiations byLoca1688.Underthe agreement between Sweeting and Fair, it wasagreed that Sweeting should operate as an independentcontractor with full control over the directionof employ-ees. Sweeting agreed to furnish insurance policies protect-ing the legal liability of Sweeting under any Workmen'sCompensation Act and the legal liability of Sweeting forinjuries to or death sustained by persons other thanSweeting'semployees.Fair agreed that it "will own,maintain,and garage trucks used in this operation,and willprovide necessary personal liability and property damageinsurance coverage on trucks." Pursuant to this agreement,Sweeting used Fair's trucks on which the name of Fairappeared and Fair provided gas, oil,maintenance, andinsurance.Fair paid Sweeting"by the piece" for thedeliveryof its merchandise. Sweeting used on the averagetwo and a half trucksa day for deliverypurposes andemployed between four and six truckdrivers and helpers,herein sometimes referred to as delivery employees. Therewere six "regular men" on the seniority roster which wasmaintainedonly for deliveryemployees who deliveredFair'smerchandise. Fair assumed "the responsibility ofdamages and losses on merchandise." In addition to thedeliverywork performed for Fair,Sweeting also hauledflowers and carpets.There was no evidencethatFairmerchandise employees were engaged in thiswork; norwere Fair's trucks used for this purpose.After Sweeting assumed the contract in March 1970, itpaidthe deliveryemployees wages and otherwise con-formed to the provisions of the contractwhichcontinuedduring the term of the subsequent contract.The deliveryemployees did notenjoythe same benefits which wereafforded Fair store employees who were governed by acontract with the Retail Workers.The deliveryemployeeswere not carried on Fair's payroll,but utilized Fair'stimecard rack and timeclock.AubreyA. Miller,warehouse shipping foreman superin-tendent,had the responsibility"to seethat the deliveryorders[were] brought in to the loading area for the nextday delivery."Miller testified, "I take all of the orders thatare scheduled for the next day and I figureout how manyloads, truckloads, are needed to deliver that much furniturefor the following day." In the exercise of this function, TEAMSTERSLOCAL UNION NO. 688Miller sorted the tickets(orders),assigning them to zonesfor delivery.2 The tickets were arranged in a manner so thatthe routing would accommodate the demands of thecustomer as to the time of delivery and the area to beserviced by the driver.3 Miller tried to equalize the loads.Thereafter the ticketswere given to a checker whoprepared a log sheet or trip sheet on which appeared theticket numbers and the names and addresses of the personsto whom merchandise was to be delivered. A copy of thelog was retained in the office and a copy was given to thedriver. The driver signed the log.The driver and helper loaded the trucks from merchan-disewhich was moved to the loading zone or dock theprevious day by Fair employees. About 1-1/2 hours wasconsumed in loading the trucks. Merchandise was checkedby the checker.Miller informedthe deliveryemployees if there was achange in zones which they were to service. Occasionally(about once a week) he discussed working problems andcomplaints with these employees? Miller also discussedwith the drivers facts related to damaged merchandisedelivered.Customers' complaints were taken up withSweeting.When Sweeting's checks were dishonored at thebank, Fair "as a favor" cashed the delivery employees'checks for them.Miller issued gasoline purchase tickets to drivers whenthey were ready to commence their day's deliveries. If thedrivers were required to purchase gasoline or other servicesfor the trucks while on route, they were reimbursed byFair. In case of a truck breakdown, drivers contactedMiller who gave them instructions as to how the mattershould be handled.AfterMiller had routed the deliveries for the next dayand had ascertained the number of trucks which would beneeded for delivery, he informed the delivery employees ifany of them were not needed by marking the timecards ofthose holding the lowest seniority, "Not to report thefollowing day." If Miller needed additional employees, hephoned the laid-off employees on the seniority list, and ifhe needed more employees or these were not available hephoned the union hiring hall. New employees werefurnished blank timecards on which they entered theirnames and addresses,and W-2 forms.In case of illness or absence, delivery employees notifiedMiller who arranged for replacements.5 If the absence wasformore than 1 day Miller told the employee to notifySweeting.Miller had no authority to excuse employee2The zones were,north,south county, north county,and central.3A driver generally serviced the same area or zone.If a driver changedthe routing,he informed Miller of the change so that he might advise aninquiring customer.*Miller cited an example:Well, one of the men,maybe a regular driver would be sick and areplacement man would come out and so he would take the place of theman who was off and that would just be sort of a routine thing and hedrives this truck this day because this fellow is off sick and the othercrews are there together like, they always are, so maybe the helper onthat particular truck might not like this fellow that he had come fromthe hall or couldn'tget along with him so he would say could we tradeoff with so and so and so and so and switch the men around. . . .Well,they would ask Massaro about it,he was the steward,as to what to do,he would then come to me and discuss it. Usually they would go to himfirst being as he was the steward and so I would say, "Tom,what doyou think,Imean, you guys can work it out,do you want to go there499absence. On one occasion, Sweeting complained to Fairthat an employee, Bruerer, was making more overtime thanthe other employees. Thereafter, Miller saw Bruerer's truckparked near a tavern. Miller was instructed by AlbertPaull, president of Fair, to "see how long the truck stayedthere."A report was made to Sweeting. On anotheroccasion, Paull reported to Sweeting that driver Temmewas driving without a chauffeur's license. Temme wasdischarged.Millerwas nevertold by Fair'smanagement not toperform the above functions for Sweeting, although he wastold that Sweeting "should be taking care of these things."Miller said he performed these functions as a convenienceto himself and as a favor to Sweeting.6 He had experienceddifficulty locating Sweeting.Sweeting collected the timecards and issued wagepayments to the delivery employees by stapling theirpayroll checks to their timecards. "[S]ometimes once ortwice a week," Sweeting came in to the Fair store for suchpurposes.After the contract expired between Local 688 andSweeting in November 1973, Local 688 placed a picket lineat the Fair store premises. The picket signs bore the legend"Employees of Sweeting Express Lines, Inc., working atthis location on Strike-Teamsters Local Union 688affiliated with I.B. of T.C.W. & H of A."During the period of negotiations, Local 688 proposed asettlement of the dispute which was not acceptable toSweeting. Sweeting brought to Fair's attention that it couldnot settle the contract until it knew what rates Fair wouldpay. Fair did not discuss rates with Sweeting or the termsof Local 688's proposed contract.After the picket line appeared, Fair asked Sweeting "if hecould take the trucks out." Sweeting said that "he couldn'ttake them out." Fair then hired Fritz, Bailey, and Wills onNovember 12, 1973, to make its deliveries. They agreed todeliverFair'smerchandise by charging "so much perpiece." For a few weeks Fritz, Bailey, and Wills furnishedthe trucks, two of whichwere rentals.Thereafter, Fairsupplied its own trucks on the same basis as it had suppliedthem to Sweeting. Local 688 followed Fair's trucks andpicketed at the point of delivery.?B.Conclusions and ReasonsThereforWhile the General Counsel and the Charging Party filedexcellent and well-considered briefs, neither referred to orand this guy go there, I don't care whatyou do,"two men on a truck,youknow.Then if they weren'thappythere was nothing I could do, Iwould just tell them they would have to call Sweeting and straighten itout.5Miller testified that his only connection with this situation was "to hirea replacement for that man,how to get a man to take his place for the day."8Miller testified:". . .Ibelieve I do them more for myself that I do forMr. Sweeting,Ido it as a favor, he asks me todo itin his behalf."7The Respondent admitted the following allegations in the complaint:Commencing on or about November 12, 1973 and continuing untilaroundDecember5,1973,Respondent on numerous occasionsfollowed and subsequently picketed Fair's subcontractors Bailey, Willsand Fritz,with picket signs reading in substance the same as thosehereinabove described in subparagraph A, [as above quoted] as thesubcontractors attempted to deliverFair's merchandise to the homes ofFair's customers. 500DECISIONSOF NATIONALLABOR RELATIONS BOARDdistinguished the case ofHighway Truck Drivers andHelpers, Local 107, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (SterlingWire Products Company),137 NLRB 1330, relied upon bythe Respondent, from the case which is before me. I havebeen unable to distinguish the case. Substantially the samefactorswhich persuaded the Board to dismiss the com-plaint in theHighway Truck Drivers and Helpers, Local 107case,supra, are present in the instant case. Thus, I ambound to find, as did the Board in theHighway TruckDrivers and Helpers, Local 107case,supra,that Sweetingwas not the "sole primary employer involved in thedispute" and that the action of Local 688 "in picketing[Fair] was primary activity in support of an effort to obtain8 Sec.2 of the Act provides:The term"employer"includes any person acting as an agent of anemployer,directly or indirectly.Fair's retention of control and its exercise of control over the deliveryemployees brought it within the definition of an "employer."9 In the event no exceptions are filed as provided by Sec 102.46 of thereemployment for the drivers who were employees of[Fair]."8Having so found,it follows that the ambulatorypicketingby Local688 was also lawful.BreweryWorkersUnion No. 8, International Unionof UnitedBrewery,Flour,Cereal,SoftDrink&DistilleryWorkers ofAmerica,AFL-CIO (Bert P.Williams,Inc.),148 NLRB 728. Bailey,Wills, and Fritz became allies and as nonneutrals renderedthemselves subject to Local 688's picketing.Accordingly,it is recommended that the Board issue thefollowing:ORDERSIt is hereby ordered that the complaint be, and it herebyis,dismissed in its entirety.Rules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and order,and all objectionsthereto shall bedeemed waived for all purposes.